Case 5:21-cv-00076-GKS-PRL Document 17 Filed 07/23/21 Page 1 of 2 PageID 71




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

DANATTE WEAVER,

       Plaintiff,

v.                                                             Case No: 5:21-cv-76-GKS-PRL

COMMISISONER OF SOCIAL
SECURITY,

       Defendant.


                                            ORDER

       This case is before the Court on the Commissioner’s second unopposed motion to stay

the case for ninety days to produce the certified transcript of the record necessary for this case.

(Doc. 16). Due to the global COVID-19 crisis, the SSA has taken certain steps to maximize

social distancing, including suspending in-office services to the public and moving rapidly

toward a virtual work environment. The SSA’s Office of Appellate Operations (“OAO”) in

Falls Church, Virginia has been forced to redesign its business practices to allow for a mostly

virtual transcript preparation process. Despite these changes, the OAO faces a significant

backlog of work that has built up during the past months.

       Upon due consideration, the Commissioner’s unopposed second motion to stay (Doc.

16) is GRANTED to the extent that the Commissioner shall file an answer and the transcript

of the record for this case on or before October 25, 2021.

       DONE and ORDERED in Ocala, Florida on July 23, 2021.
Case 5:21-cv-00076-GKS-PRL Document 17 Filed 07/23/21 Page 2 of 2 PageID 72




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                    -2-
